Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 1 of 23 PageID #: 277




 Jeremy A. Fielding, pro hac vice admission pending
 Texas Bar No. 24040895
 jfielding@lynnllp.com
 Jonathan D. Kelley, pro hac vice admission pending
 Texas Bar No. 24090202
 jkelly@lynnllp.com
 ccowan@lynnllp.com
 LYNN PINKER COX & HURST, LLP
 2100 Ross Avenue, Suite 2700
 Dallas, Texas 75201
 (214) 981-3800

 Daniel E. DeCicco
 New York Bar no. 4669925
 ddecicco@deybllp.com
 DARGER ERRANTE YAVITZ & BLAU LLP
 116 East 27th St., 12th Floor
 New York, NY 10016
 (212) 452-5300

 Attorneys for Plaintiff, Aptive Environmental, LLC


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION

  APTIVE ENVIRONMENTAL, LLC                  §
                                             §
         Plaintiff,                          §
                                             §
  vs.                                        §   NO. 2:19-cv-03365
                                             §
  VILLAGE OF EAST ROCKAWAY,                  §
  NEW YORK                                   §
                                             §
         Defendant.                          §


        PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
         DECLARATORY JUDGMENT, INJUNCTIVE RELIEF, AND DAMAGES




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                           Page 1
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 2 of 23 PageID #: 278




        Plaintiff Aptive Environmental, LLC (“Aptive” or “Plaintiff”) brings this Amended

 Complaint against the Village of East Rockaway (the “Village”) for a Declaratory Judgment,

 Injunctive Relief, and Damages, and seeks as follows:

        (1)     a declaration that the Village’s solicitation ban, found in Section 171-14 of the

 Village Code (the “Solicitation Ban” or “Ban”), violates the First-Amendment commercial speech

 rights of Aptive, others similarly situated, and Village residents, both facially and as applied;

        (2)     a declaration that the Village’s 5:00 p.m. Solicitation Curfew (§171-18) violates the

 First-Amendment commercial speech rights of Aptive, others similarly situated, and Village

 residents, both facially and as applied;

        (3)     a declaration that the Village’s $2,500 Solicitor Bond Requirement (§171-16)

 violates the First-Amendment commercial speech rights of Aptive, others similarly situated, and

 Village residents, both facially and as applied;

        (4)     preliminary and permanent injunctions barring enforcement of the Solicitation Ban,

 Curfew and Bond Requirement; and

        (5)     damages in the form of lost earnings, lost profits, and other consequential damages

 caused by the Village’s Solicitation Ban, Curfew and Bond Requirement.

                                     NATURE OF THE CASE

        1.      Aptive brings this action for a declaratory judgment, damages, and injunctive relief

 to restrain the Village from enforcing its unconstitutional Solicitation Ban, Solicitation Curfew,

 and Solicitation Bond Requirement, found at Village Code §§ 171-14, 171-18 and 171-16,




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                  Page 2
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 3 of 23 PageID #: 279




 respectively.1 The Ban, Curfew and Bond Requirement infringe the First Amendment commercial

 speech rights of Aptive and other businesses and individuals similarly situated. The Ban, Curfew

 and Bond Requirement separately deprive Village citizens of their First Amendment right to

 receive information. Aptive therefore brings this action to prevent the Village from acting to

 deprive Aptive, similarly situated persons, and residents of the Village of rights and privileged

 secured to them by the free speech provisions of the United States Constitution.

                                              JURISDICTION

         2.       Aptive brings this action to redress the Village’s deprivations of its commercial

 speech rights under the First and Fourteenth Amendments of the U.S. Constitution.

         3.       Jurisdiction is therefore conferred upon this Court pursuant to 28 U.S.C. §§ 1331

 and 1343, and 42 U.S.C. § 1983.

                                                    VENUE

         4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

 the events giving rise to Aptive’s claims occurred in the Eastern District of New York.

                                        DECLARATORY RELIEF

         5.       Under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, this Court has authority to enter the

 declaratory relief sought by Aptive.

         6.       Aptive is entitled to recover its reasonable attorneys’ fees and costs under 42 U.S.C.

 § 1988 and 28 U.S.C. § 1920.




 1
   The relevant sections of the East Rockaway Village Code are attached as Exhibit A. Aptive requests the Court to
 invalidate and enjoin enforcement of Code §§ 171-14, 171-18 and 171-16.


 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                            Page 3
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 4 of 23 PageID #: 280




                                             PARTIES

         7.      Plaintiff Aptive Environmental, LLC is a limited liability company organized under

 Utah law having its principal place of business in Utah. Affidavit of P. Baldwin, attached hereto

 as Exhibit B, ¶ 3. Aptive intends to engage in activities regulated by Village Code §§ 171-14, 171-

 16, and § 171-18 (the “Code”). See id.

         8.      Defendant, the Village of East Rockaway, New York, is a municipal corporation of

 the State of New York. The Village may be served by delivering a copy of the summons and of

 this complaint to the mayor, administrator, clerk, or deputy clerk of such corporation.

                                       FACTUAL ALLEGATIONS

 Aptive’s Interest in Door-to-Door Solicitation

         9.      Aptive is a large residential pest control services company with offices throughout

 the United States. Aptive conducts or seeks to conduct business in municipalities throughout New

 Jersey, including the Village. Ex. B, ¶¶ 4-5. Aptive’s sales are made almost exclusively through

 door-to-door solicitation. Id. ¶ 5.

         10.     During its annual summer selling season, Aptive typically solicits door-to-door

 between the daylight hours of 10:00 a.m. and dusk. Id. Most of Aptive’s sales, however, occur

 after 5 p.m. because most residents have work, school, or other activities that keep them away

 from their homes during typical working hours. Accordingly, ordinances that impose solicitation

 curfews affecting evening hours have a direct and substantial impact on Aptive’s business, its

 employees, and its Sales Representatives. Id. ¶ 7.




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                               Page 4
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 5 of 23 PageID #: 281




 The Solicitor Permit Ordinance of East Rockaway

         11.      The Village adopted its ordinance regulating “Solicitors and Canvassers” on July

 27, 1959. See generally Ex. A. Importantly, the code offers no justification and identifies no state

 interests ostensibly advanced by the Curfew or Bond. Id.

         12.      Solicitation Ban. Section 171-14 of the Village Code provides that "[n]o person

 shall engage in business as a solicitor or canvasser in the village without first obtaining a license

 therefore.” Ex. A, § 171-14. Notwithstanding this requirement, however, the Village does not

 maintain any process by which a prospective solicitor can obtain a license. See generally, Exhibit

 J, Supp. Aff. of P. Baldwin. This provision, therefore, is enforced by the Village as a de facto

 ban on solicitation.

           13.    Curfew. The Code instructs: “It shall be unlawful for any person to enter upon

 private property for the purpose of peddling or soliciting before the hour of 9:00 a.m. of any day

 or after the hour of 5:00 p.m. of any day. . .” Id. § 171-18. Depending upon the time of year, the

 Curfew prohibits solicitation during several hours of daylight in the evening. For instance, on July

 1st of each year, sunset in East Rockaway occurs at 8:29 p.m., and dusk/nighttime2 begins at 8:59

 p.m. Indeed, during the late spring and summer months of March through September (Aptive’s

 active selling season), the Curfew prohibits between three and four hours of daylight solicitation

 after 5:00 p.m. each day – and all during the most productive sales hour of the day, when most

 people have returned home from work.




 2
   Dusk begins at the end of civil twilight, which occurs “when the center of the Sun is geometrically 6 degrees below
 the horizon.” See US Naval Observatory “Rise, Set, and Twilight Definitions” (located at
 http://aa.usno.navy.mil/faq/docs/RST_defs.php).       Generally, this is 30 minutes after sundown. See, e.g.,
 https://www.timeanddate.com/sun/usa/castle-rock.


 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                                Page 5
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 6 of 23 PageID #: 282




        14.     Bond. The Code also requires every applicant for a solicitation license who is “not

 a resident of the [V]illage” to “file with the Village Clerk a surety bond, running to the village in

 the amount of $2,500 with surety given by a recognized insurance carrier.” Id. § 171-16. The

 bond must “guarantee[] to any resident of the village that all money paid as a down payment will

 be accounted for and applied according to the representations of the solicitor and that any property

 purchased will be delivered in compliance with the representations made by the solicitor.” Id.

 The Village Refuses to Repeal or Suspend the Curfew and Bond

        15.     Aptive intends to solicit within the Village during its 2019 sales season. Exhibit B,

 ¶¶ 3, 8. Accordingly, counsel for Aptive reviewed the Ordinance and relevant case law on

 commercial speech restrictions. This review revealed the existence of the unconstitutional Curfew

 and Bond. Accordingly, counsel for Aptive sent a letter to the Village Attorney, John Ryan, on

 May 20, 2018, specifying these concerns with the constitutionality of the Ordinance. See id. ¶ 4;

 Exhibit C, Letter from J. Fielding to J. Ryan, dated May 20, 2019; Exhibit D, Affidavit of J.

 Fielding ¶ 3. The letter identified the Curfew and Bond as constitutionally infirm and demanded

 that the Village cease and desist enforcement of these Code sections, or provide assurances of its

 efforts to do so, within one week of the date of the Letter. Id.

        16.     The Village’s attorney – John Ryan – emailed back that same day. Exhibit E, Email

 chain between J. Ryan and Aptive Counsel dated May 20, 2019. Based on his previous experience

 with similarly constitutionally infirm ordinance, Mr. Ryan stated that he would “recommend to

 the East Rockaway Trustees that they amend their Code the same way Floral Park, Bellerose and

 other Villages in New York have in response to the same letters sent to them by your firm.” Id.

 He requested that “Mr. Fielding advise whether he thinks that will be necessary.” Id. Mr. Fielding



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                 Page 6
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 7 of 23 PageID #: 283




 subsequently contacted him and confirmed that such an amendment would avoid the need for a

 lawsuit. Ex. D, ¶ 6. Mr. Ryan promised to pass his recommendation along to his client and confirm

 that it had been accepted. Id.

        17.     Unfortunately, the Village refused to do so. When several days passed without the

 promised confirmation, Aptive’s counsel followed up again, underscoring Aptive’s desire to avoid

 a lawsuit but noting that it also could not wait indefinitely for the Village to act. Exhibit F, email

 from J. Kelley to J. Ryan, dated June 4, 2019. Accordingly, Aptive notified the Village Attorney

 that unless it received confirmation of the Village’s decision to suspend or repeal the Curfew and

 Bond by June 6, 2019, it would have no choice but to bring suit and seek a TRO. Id. Aptive’s

 counsel sent another follow-up email to Mr. Ryan, emphasizing “how much we wish to avoid

 litigation with East Rockway — and every other city and town with similarly unconstitutional

 ordinances,” and asking for a call to further discuss. Exhibit G, email from J. Fielding to J. Ryan,

 dated June 4, 2019. Mr. Ryan responded not by providing the confirmation he’d earlier promised

 or proposing some other compromise accommodation. Exhibit H, email from J. Ryan to J. Kelley,

 dated June 5, 2019. Instead, he threatened sanctions if such a lawsuit was filed. Id.

        18.     Aptive, having attempted—on several occasions over a two-week period—to

 resolve this matter with the Village, was left with no choice but to file this suit and seek a temporary

 restraining order.

 Aptive Files Suit, the Court Enjoins the Village’s Curfew and Bond, and the Village Refuses
 to Allow Aptive to Solicit

        19.     On June 6, 2019, Aptive filed a complaint and request for a temporary restraining

 order (“TRO”) to enjoin the Village’s enforcement of its Curfew and Bond requirement. The Court




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                    Page 7
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 8 of 23 PageID #: 284




 granted Aptive’s request for a TRO and signed an Order to Show Cause, enjoining the Village’s

 enforcement of the Curfew and Bond requirements.

        20.     After serving the Village with copies of the TRO, counsel for Aptive emailed

 counsel for the Village, informing him of Aptive’s intention to begin solicitation within the

 Village. Exhibit K, email from J. Fielding to J. Ryan, dated June 8, 2019. Counsel for Aptive

 further noted that he had carefully reviewed the Village’s website and had found no application

 for solicitation. Id. The only condition mentioned in the Code for obtaining a solicitation license,

 counsel noted, was the payment of a fee ($20/year, per Village Code § 171-17), and as such,

 counsel assumed that upon payment of the $20 fee a license would automatically issue. Id.

        21.     Counsel for the Village responded later that same day, asserting that Aptive “is not

 authorized to [] undertake any soliciting in East Rockaway.” Id.

        22.     Counsel for Aptive sought further clarification from counsel for the Village in no

 less than three separate emails, asking again what steps the Village required Aptive to take to

 obtain a solicitation license. Id. Counsel for the Village refused to clarify or otherwise explain,

 inexplicably concluding that he would “no longer . . . communicate with [Aptive’s counsel] by e-

 mail.” Id.

        23.     With no direction from the Village attorney, on June 11, 2019, Aptive’s Long Island

 branch manager, Pierce Baldwin, brought the Village a check for the total solicitation license fee

 for each Aptive representative who wished to Solicit in East Rockaway. Ex. J, ¶ 4. Upon speaking

 with the clerk, Mr. Baldwin was informed that the Village would not take Aptive’s solicitation

 license payment. Id. at ¶ 5. Mr. Baldwin then asked what steps Aptive needed to take to receive a




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 8
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 9 of 23 PageID #: 285




 solicitation license with the Village and was told that there was no process, and he would need to

 speak with the Village’s counsel, Mr. Ryan. Id. ¶¶ 6, 7.

        24.     Finally, later on June 11, 2019, the Village’s counsel sent counsel for Aptive a

 Resolution adopted by the Village Counsel on June 10th, formally suspending the issuance of all

 licenses required under Section 171-14 of the Village Code. See Exhibit L, Resolution of Village

 Council, dated June 10, 2019. This Resolution only made explicit the apparent purpose of Section

 171-14 of the Code: solicitation in East Rockaway is banned in its entirety.



 The Ban, Curfew, and Bond Have Caused Irreparable Harm to Aptive

        25.     Because Aptive is a “Solicitor” as defined by the Code and is therefore subject to

 the Solicitation Ban, Bond and 5:00 p.m. Curfew, Aptive has suffered — and continues to suffer

 — significant harm.

        26.     First, Aptive has lost the ability to exercise its valuable commercial speech rights,

 and “[t]he loss of First Amendment freedoms, for even minimal periods of time, unquestionably

 constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

        27.     Second, the Solicitation Ban, Bond and Curfew have caused and will continue to

 cause significant financial harm to Aptive. The prohibitive amount of the Bond functions as a de

 facto ban on solicitation in the Village. Aptive has lost and continues to lose thousands of dollars

 in revenue each day the Bond functionally prevents it from soliciting in the Village of East

 Rockaway, amounting to tens of thousands of dollars in lost profits. Ex. B, ¶ 11. Likewise,

 because the majority of Aptive’s sales are made between 5:00 and 9:00 p.m., even if Aptive was

 willing and able to post a $2,500 bond for each of its Sales Representatives, the Curfew would



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 9
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 10 of 23 PageID #: 286




 directly and substantially impact its Aptive’s revenue and profits. Id. Finally, the Solicitation Ban

 prohibits Aptive from soliciting altogether in the Village, eliminating all exercise of its First

 Amendment rights in the Village and denying Aptive significant business.

        28.     Just as significant, however, are the effects of the Solicitation Ban, Curfew, and

 Bond Requirement on Aptive’s relationship with is customers. Ex. B, ¶ 11. Aptive’s unique

 business model is predicated upon establishing a personal and trusting relationship with its

 customers, getting to know their homes and their individual needs so as to customize and tailor the

 service it provides. Id. Aptive’s and its founder’s many years in the industry have underscored

 that other forms of less personal marketing—including phone solicitation, email campaigns, and

 web advertisements—are simply not an effective means for establishing or maintaining this

 necessary personal relationship with its customers. Id.

        29.     By encumbering Aptive’s ability to solicit residents of the Village of East

 Rockaway in person with a prohibitive Bond, and by prohibiting all commercial solicitation after

 5:00 p.m. and now prohibiting commercial solicitation entirely, the Bond, Solicitation Curfew, and

 Solicitation Ban directly interfere with Aptive’s ability to effectively and efficiently serve its

 current and future customers. Id., ¶¶ 13-15.

        30.     Finally, the Solicitation Ban, Bond, and Curfew substantially restrict the free

 speech rights of the many residents of the Village of East Rockaway who do not object to post-

 Curfew door-to-door solicitation and wish to receive Aptive’s speech and learn about its services.

 By restricting the solicitation of such residents, the Village is violating the First Amendment rights

 of these residents to receive speech. See, e.g., City of Watseka v. Illinois Public Action Counsel,

 796 F.2d 1547 (7th Cir. 1986) (observing that door-to-door solicitation restrictions improperly



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                 Page 10
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 11 of 23 PageID #: 287




 “derogate the First Amendment rights of [the company] and those of [the City’s] residents who

 would be willing recipients of [the company’s] message . . . to the nuisance concerns of those

 residents who would not be willing listeners”).

                               COUNT ONE:
           UNCONSTITUTIONAL SOLICITATION BAN, CURFEW, AND BOND
                              REQUIREMENT

         31.     Plaintiff restates and re-alleges all prior paragraphs and incorporates the same by

 reference as if fully set out herein.

         32.     On its face and as applied, the Solicitation Ban, Bond and Curfew (as applied to

 daylight hours between 5:00 p.m. and “Dusk” (30 minutes after sunset)) violate the First and

 Fourteenth Amendments to the United States Constitution. See, e.g., Shuttlesworth v. City of

 Birmingham, 394 U.S. 147, 150–51 (1969) (“[A] law subjecting the exercise of First Amendment

 freedoms to the prior restraint of a license, without narrow, objective, and definite standards to

 guide the licensing authority, is unconstitutional.”); Project 80’s Inc. v. City of Pocatello, 942 F.

 2d 635 (9th Cir. 1991) (rejecting total ban on commercial solicitation); Vill. of Shaumburg v.

 Citizens for a Better Env’t, 444 U.S. 620 (1980) (invalidating municipal ordinance that prohibited

 door-to-door solicitation); Pac. Frontier v. Pleasant Grove City, 414 F.3d 1221, 1231–32 (10th

 Cir. 2005) (invalidating a $1,000 bond as unconstitutional); New Jersey Citizen Action v. Edison

 Township, 797 F.2d 1250 (3d Cir. 1986) (invalidating 5:00 p.m. and 9:00 p.m. door-to-door

 curfews); Wisconsin Action Coalition v. City of Kenosha, 767 F.2d 1248 (7th Cir. 1985)

 (invalidating 8:00 p.m. curfew); City of Watseka v. Illinois Public Action Counsel, 796 F.2d 1547

 (7th Cir. 1986) (invalidating a 5:00 p.m. solicitation curfew); Association of Community

 Organizations for Reform v. City of Frontenac, 714 F.2d 813 (8th Cir. 1983) (invalidating a 6:00



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 11
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 12 of 23 PageID #: 288




 p.m. curfew); Big Hat Books v. Prosecutors, 565 F.Supp.2d 981 (S.D. Ind. 2008) (finding $250

 fee – even if only paid once – to be an unconstitutional restriction on free speech). The holdings

 of these cases indicate that the Solicitation Ban, Curfew, and Bond imposed by the Village are

 unconstitutional.

                                      COUNT TWO:
                                 DECLARATORY JUDGMENT

        33.     Plaintiff realleges and incorporates all prior paragraphs as if fully set forth herein.

        34.     Plaintiff has alleged an actual controversy between it and Defendant regarding the

 constitutionality and enforceability of the Code. This Court may thus declare the rights and other

 legal relations of any interested party seeking such declaration, whether or not further relief is or

 could be sought. Any such declaration shall have the force and effect of a final judgment or decree

 and shall be reviewable as such. 28 U.S.C. § 2201(a).

        35.     Plaintiff requests that the Court declare that the Village’s Bond Requirement,

 Solicitation Ban and Curfew – as applied to daylight hours between 5:00 p.m. and “Dusk” (30

 minutes after sunset) – violate the First and Fourteenth Amendments to the United States

 Constitution both facially and as applied to Aptive.

                                          COUNT THREE:
                                     PRELIMINARY INJUNCTION

        36.     Plaintiff realleges all prior paragraphs as if fully set forth herein.

        37.     Irreparable Harm.       The harm, loss, and injury resulting from the Village’s

 enforcement of the Solicitation Ban, Curfew, and Bond Requirement are great, immediate, and

 irreparable, because Aptive and others similarly situated are being—and will continue to be—

 deprived of rights secured by the First and Fourteenth Amendments of the U.S. Constitution.



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                 Page 12
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 13 of 23 PageID #: 289




 Aptive has been deprived of its commercial speech rights by the Ordinance’s enforcement.

 Infringements of free speech are irreparable injuries per se. Elrod v. Burns, 427 U.S. 347, 373

 (1976) (“The loss of First Amendment freedoms, for even minimal periods of time, unquestionably

 constitutes irreparable injury.”).

        38.     Inadequate Remedy at Law. No remedy at law suffices to redress Aptive’s

 grievances. A monetary judgment will not compensate Plaintiff for its loss of constitutionally

 protected rights.

        39.     Substantial Likelihood of Success.        The likelihood of Plaintiff ultimately

 succeeding on the merits is great, because the actions of Defendant, and the Solicitation Ban,

 Curfew, and Bond Requirement constitute an infringement upon Plaintiff’s First and Fourteenth

 Amendment rights.

        40.     The Bond is unconstitutional. Numerous federal courts have held that a fee cannot

 be charged if the fee is arbitrary or is a method of preventing free speech from taking place. See,

 e.g., Forsyth County, Georgia v. Nationalist Movement, 505 U.S. 123 (1992); Big Hat Books v.

 Prosecutors, 565 F.Supp.2d 981 (S.D. Ind. 2008) (finding $250 fee – even if only paid once – to

 be an unconstitutional restriction on free speech); Ohio Citizen Action v. City of Mentor-on-the-

 Lake, 272 F. Supp.2d 671 (N.D. Ohio 2003); American Target Advertising, Inc. v. Giani, 199 F.3d

 1241 (10th Cir. 2000); Collin v. Smith, 447 F.Supp. 676 (N.D. Ill. 1978). Generally, the

 government may not tax the exercise of a constitutionally protected right. Ne. Ohio Coalition for

 the Homeless v. City of Cleveland, 105 F.3d 1107, 1109 (6th Cir. 1997). East Rockaway’s Bond

 constitutes precisely such a tax. Further, for a license fee to be permissible under the First

 Amendment, a municipality may charge no more than the amount necessary to cover



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                              Page 13
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 14 of 23 PageID #: 290




 administrative costs. Cox v. New Hampshire, 312 U.S. 569, 577 (1941) (no constitutional infirmity

 in license fee limited to expense incident to administration of statute and maintenance of public

 order in the matter licensed); Baldwin v. Redwood City, 540 F.2d 1360, 1371–72 (9th Cir. 1976),

 Jacobsen v. Harris, 869 F.2d 1172, 1174 (8th Cir. 1989). But nowhere does East Rockaway justify

 the $2,500 fee, and East Rockaway cannot show that each door-to-door solicitor imposes a $2,500

 administrative burden to the Village.

         41.      The prohibitive amount of the Bond – which must be posted for each Sales

 Representative – also makes its application unconstitutional because it functions as an effective

 ban on solicitation. Bans on commercial solicitation are patently unconstitutional. Project 80’s

 Inc. v. City of Pocatello, 942 F. 2d 635 (9th Cir. 1991) (invalidating a city’s ban on commercial

 solicitation).

         42.      Finally, the Bond is unconstitutional because it fails the Central Hudson test. Under

 the U.S. Supreme Court’s commercial speech jurisprudence, it is East Rockaway’s burden to show

 that the Bond is narrowly tailored and advances substantial governmental interests. Cent. Hudson

 Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 566 (1980). Courts have

 invalidated ordinances where the government failed to set forth “objective evidence”

 demonstrating that the restrictions were narrowly tailored to serve the interests asserted. See City

 of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 51-52 (1986) (evidence relied upon by city in

 enacting ordinance abridging First Amendment rights must be “reasonably believed to be relevant

 to the problem that the city addresses”); White River Amusement Pub, Inc. v. Town of Hartford,

 481 F.3d 163, 171–72 (2d Cir. 2007) (town relied on insufficient evidence of secondary effects of

 nude dancing when enacting public indecency ordinance); Klein v. City of San Clemente, 584 F.3d



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                 Page 14
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 15 of 23 PageID #: 291




 1196, 1201–04 (9th Cir. 2009) (city enacting leafleting ordinance failed to provide any evidence

 that placing leaflets on cars resulted in litter, much less more-than-minimal amount of litter);

 Krantz v. City of Fort Smith, 160 F.3d 1214, 1221–22 (8th Cir. 1999) (no factual basis existed for

 concluding cause-and-effect relationship between placement of leaflets on parked cars and litter

 that impacted health, safety, or aesthetic well-being of City). The Tenth Circuit recently

 invalidated a $1,000 bond on precisely this basis, which is much lower than the Village’s $2,500

 bond. Pac. Frontier, 414 F.3d at 1231–32.

        43.     The Village’s Curfew is unconstitutional under the Supreme Court’s affirmation of

 City of Watseka v. Illinois Public Action Counsel, 479 U.S. 1048 (1987), and the decisions of at

 least five circuit courts in Ohio Citizen Action v. City of Englewood, 671 F.3d 564 (6th Cir. 2012);

 City of Watseka v. Illinois Public Action Counsel, 796 F.2d 1547 (7th Cir. 1986); New Jersey

 Citizen Action v. Edison Township, 797 F.2d 1250 (3d Cir. 1986); Wisconsin Action Coalition v.

 City of Kenosha, 767 F.2d 1248 (7th Cir. 1985); Association of Community Organizations for

 Reform v. City of Frontenac, 714 F.2d 813 (8th Cir. 1983). Each of these courts invalidated

 daylight curfews.

        44.     The daylight Curfew is also unconstitutional on its face, violating the First

 Amendment rights of (1) other persons wishing to solicit in East Rockaway during the daylight

 hours between 5:00 p.m. and Dusk and (2) residents of East Rockaway who do not object to post-

 5:00 p.m., daylight, for-profit commercial solicitation and have the constitutionally protected First

 Amendment right to receive that speech. See, e.g., Lorillard Tobacco Co. v. Reilly, 533 U.S. 525,

 565 (2001) (“A speech regulation cannot unduly impinge on the speaker’s ability to propose a

 commercial transaction and the adult listener’s opportunity to obtain information about



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 15
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 16 of 23 PageID #: 292




 products.”); Virginia Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748,

 756-57 (1976) (“If there is a right to advertise, there is a reciprocal right to receive the

 advertising.”); In re Express-News Corp., 695 F.2d 807, 809 n.2 (5th Cir. 1982) (observing that

 “[t]he public right to receive information has been repeatedly recognized and applied to a vast

 variety of information”).

        45.     The Solicitation Ban is unconstitutional. In a series of decisions, the Supreme Court

 and five federal circuit courts have uniformly held that municipal ordinances prohibiting door-to-

 door solicitation are unconstitutional. See Project 80’s Inc. v. City of Pocatello, 942 F. 2d 635 (9th

 Cir. 1991) (rejecting total ban on commercial solicitation); City of Watseka v. Illinois Public Action

 Council, 479 U.S. 1048 (1987) (affirming that 5:00 p.m. curfew was unconstitutional); Ohio

 Citizen Action v. City of Englewood, 671 F.3d 564 (6th Cir. 2012) (invalidating 6:00 p.m. curfew);

 City of Watseka v. Illinois Public Action Counsel, 796 F.2d 1547 (7th Cir. 1986) (invalidating 5:00

 p.m. curfew); New Jersey Citizen Action v. Edison Town, 797 F.2d 1250 (3d Cir. 1986)

 (invalidating 5:00 p.m., 6:00 p.m. and sunset curfews); Wisconsin Action Coalition v. City of

 Kenosha, 767 F.2d 1248 (7th Cir. 1985) (invalidating 8:00 p.m. curfew); and Association of

 Community Organizations for Reform v. City of Frontenac, 714 F.2d 813 (8th Cir. 1983)

 (invalidating 6:00 p.m. curfew).

        46.     The Ban is also unconstitutional on its face, violating the First Amendment rights

 of (1) other persons wishing to solicit in East Rockaway during the daylight hours until Dusk and

 (2) residents of East Rockaway who do not object to daylight, for-profit commercial solicitation

 until Dusk and have the constitutionally protected First Amendment right to receive that speech.

 See, e.g., Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 565 (2001) (“A speech regulation cannot



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                 Page 16
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 17 of 23 PageID #: 293




 unduly impinge on the speaker’s ability to propose a commercial transaction and the adult

 listener’s opportunity to obtain information about products.”); Virginia Board of Pharmacy v.

 Virginia Citizens Consumer Council, 425 U.S. 748, 756-57 (1976) (“If there is a right to advertise,

 there is a reciprocal right to receive the advertising.”); In re Express-News Corp., 695 F.2d 807,

 809 n.2 (5th Cir. 1982) (observing that “[t]he public right to receive information has been

 repeatedly recognized and applied to a vast variety of information”).

        47.     The Curfew and Ban fail the Central Hudson test for commercial speech

 regulations. Neither restriction serves any substantial governmental interests. The Village Code

 offers no purported justifications for a Ban or Curfew. See generally Ex. A. The Village has not

 presented any evidence of a threat to privacy or safety posed by commercial solicitation. And even

 if there were such evidence, the Village cannot show how the Ban and Curfew would serve those

 interests. The Curfew and Ban apply only to commercial solicitors, i.e. persons “soliciting and

 taking orders for the sale of goods [or] services.” Ex. A, § 171-15. This leaves a broad swath of

 door-to-door non-commercial solicitation unaffected, including religious, philanthropic, or

 political canvassing. Such door-to-door solicitation efforts may continue unabated at any time of

 day or night in the Village. In other words, for residents of East Rockaway who may dislike

 solicitation after 5:00 p.m. or at any other hour, the Curfew and Ban not end these disruptions.

 Thus, the Curfew and Ban do not further any interests potentially advanced by the Village. Merely

 reducing the total number of solicitors does not constitute evidence of furthering safety or privacy.

 Additionally, there are far less-restrictive ways to advance interests in safety and privacy. The

 Village Code already permits the posting of “no-soliciting” signs by Village residents, and could

 likewise pass an ordinance allowing residents to register on a municipal “no knock” list.



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 17
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 18 of 23 PageID #: 294




         48.       Plaintiff’s Interests Balanced Against Those of Defendant and the Public.

         First, Defendant will suffer no harm if the Court enjoins enforcement of the Code §§ 171-

 14, 171-16, and 171-18. The Code in its current form does not substantially serve a substantial

 governmental interest.      Moreover, other less-intrusive ways exist to achieve the purported

 governmental objectives, including by implementing constitutional reasonable background checks

 of solicitors and creating a Village “no knock” list allowing residents to “opt out” of solicitation.

 Enforcing the existing aspects of state and federal law address any possible concerns the Village

 may have with fraudulent business practices. Conversely, if enforcement of the Code continues,

 it will work irreparable and immeasurable harm on Aptive’s business, chilling its commercial

 speech and causing it to sustain thousands in damages for each day it is denied the chance to work

 in the Village.

         Second, the constitutional right to free speech is the most significant interest involved in

 this matter. The public has a strong interest in protecting the pathways of information and

 safeguarding free expression from governmental encroachment. The Supreme Court has held that

 the First Amendment services

         significant societal interests wholly apart from the speaker’s interest in self-
         expression. By protecting those who wish to enter the marketplace of ideas from
         government attack, the First Amendment protects the public’s interest in receiving
         information. The identity of the speaker is not decisive in determining whether
         speech is protected. Corporations and other associations, like individuals,
         contribute to the discussion, debate, and the dissemination of information and
         ideas" that the First Amendment seeks to foster.

 Pac. Gas & Elec. Co. v. Pub. Utils. Com., 475 U.S. 1, 8 (1986) (internal citations and quotations

 omitted). The public interest lies in protecting the marketplace of ideas through issuance of

 injunctive relief.



 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                Page 18
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 19 of 23 PageID #: 295




        49.      Plaintiff asks the Court to set its application for preliminary injunction for hearing

 at the earliest possible time and, after hearing the request, to issue a preliminary injunction against

 the Village, enjoining enforcement of the Ban, Curfew, and Bond, found at Code §§ 171-14, 171-

 18 and 171-16.

                             REQUEST FOR PERMANENT INJUNCTION

        50.      Plaintiff asks the Court to set its application for injunctive relief for a full trial on

 the issues in this application and, after the trial, to permanently enjoin enforcement of Code §§

 171-14, 171-16, and 171-18.


                                              DAMAGES


        51.      As a direct and proximate result of Defendant’s passage and enforcement of the

 Bond, the Solicitation Ban and the Curfew, Plaintiff has suffered: (a) lost earnings, (b) lost profits

 and other consequential damages, and (c) loss of Plaintiff’s First Amendment freedoms.

                                               PRAYER

        52.      WHEREFORE, Aptive respectfully requests that the Court issue:

              a. A preliminary injunction enjoining the enforcement of the Solicitation Ban, Curfew
                 during daylight hours until Dusk, and enjoining the enforcement of the Bond, by
                 Defendant, its agents, and its employees against Plaintiff and others similarly
                 situated;

              b. A permanent injunction enjoining the enforcement of the Solicitation Ban, Curfew
                 during daylight hours until Dusk, and enjoining the enforcement of the Bond, by
                 Defendant, its agents, and its employees against Plaintiff and others similarly
                 situated;

              c. A declaration that the Solicitation Ban, Bond and daylight Curfew violate the First
                 and Fourteenth Amendments of the United States Constitution on their face;




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                                   Page 19
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 20 of 23 PageID #: 296




           d. A declaration that the Solicitation Ban, Bond and daylight Curfew violate the First
              and Fourteenth Amendments of the United States Constitution as applied to
              Plaintiff;

           e. A declaration that Defendant has violated Plaintiff’s constitutional rights, and that
              Plaintiff has suffered damages as a result;

           f. A judgment awarding Plaintiff its damages caused by Defendant’s unconstitutional
              actions;

           g. An order requiring Defendant to pay all costs, interest, and attorneys’ fees as may
              be incurred with this civil action pursuant to 42 U.S.C. § 1988 and 28 U.S.C. §
              1920; and

           h. An order providing such other and further relief as the Court deems just and proper
              and for the purpose of redressing Plaintiff’s grievances.

 Dated: June 12, 2019

                                                     Respectfully submitted,




                                                    /s/ Daniel DeCicco
                                                   Daniel E. DeCicco, Esq.
                                                   DARGER ERRANTE YAVITZ & BLAU LLP
                                                   116 East 27th Street at Park Avenue
                                                   New York, NY 10016
                                                   212 452-5300

                                                   Jeremy A. Fielding
                                                   pro hac vice admission pending
                                                   Texas Bar No. 24040895
                                                   jfielding@lynnllp.com

                                                   Jonathan D. Kelley
                                                   pro hac vice admission pending
                                                   Texas Bar No. 24040895
                                                   jfielding@lynnllp.com

                                                   LYNN PINKER COX & HURST, LLP
                                                   2100 Ross Avenue, Suite 2700
                                                   Dallas, Texas 75201


 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                             Page 20
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 21 of 23 PageID #: 297




                                           (214) 981-3800

                                           Attorneys for Plaintiff, Aptive
                                           Environmental, LLC




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                               Page 21
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 22 of 23 PageID #: 298
Case 2:19-cv-03365-DRH-SIL Document 12 Filed 06/12/19 Page 23 of 23 PageID #: 299




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2019, a true and correct copy of the above and foregoing

 PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF was

 filed with the Clerk of the court, and a copy of the summons and complaint were served on

 Defendant by electronic service via Pacer.




 PLAINTIFF’S AMENDED VERIFIED COMPLAINT AND REQUEST FOR
 DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES                                            Page 22
